Citation Nr: 0334151	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for a disability of the cervical spine, claimed as due 
to Department of Veterans Affairs (VA) surgery in October 
1996.



REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2002 decision of the VA Regional 
Office in St. Paul, Minnesota (the RO) which denied benefits 
under the provisions of 38 U.S.C. § 1151 for a disability of 
the cervical spine which the veteran contends is due to VA 
surgery in October 1996.    

Although a personal hearing was scheduled at the RO in 
December 2002, an informal conference was held with the 
veteran and his representative instead of a formal hearing.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran incurred additional disability of the cervical spine 
due to VA medical treatment in October 1996.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C. § 1151 
for disability of the cervical spine due to VA medical 
treatment in October 1996 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for cervical spine disability 
due to VA medical treatment in October 1996.  In essence, he 
contends that the VA operated on the wrong cervical area and 
that this has resulted in additional disability, specifically 
difficulty breathing.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence of record in 
reaching its conclusion but will discuss only the evidence 
relevant to a decision in this case.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The veteran was sent a 
letter in August 2001 in which he was told that he should 
send VA all treatment records for the claimed disability 
since the time that it began or provide sufficient 
information so that VA could obtain the records.  A VA letter 
dated in March 2002 told the veteran to send any information 
or evidence within 30 days of the date of the letter if 
possible but also noted that the veteran had one year from 
the date of the letter in order to obtain any benefits based 
on the date of the claim.  A September 2002 VA letter told 
the veteran what he must do to complete his appeal.  The 
Board additionally observes that the veteran was notified by 
the September 2002 Statement of the Case and the March 2003 
Supplemental Statement of the Case of the pertinent law and 
regulations and the need to submit additional evidence 
concerning his claim.  

Based on the above record, the Board concludes that the 
veteran has been amply informed of what is required of him 
and what VA would do.  The RO development actions are set 
forth in the section immediately following. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The claims file includes multiple treatment records, 
including hospital summaries for the veteran's VA 
hospitalization in October 1996.  In addition, there are of 
record reports of VA examinations in January 2003.  The Board 
finds that there is sufficient evidence of record with which 
to make an informed decision in this case.  The Board has not 
identified any pertinent evidence which is not currently of 
record with respect to the issue on appeal, and the veteran 
has not pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).  

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in April 2001; thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 currently in effect 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Factual background

VA hospital records for October 1996 reveal that the veteran 
complained of severe neck and right shoulder pain that began 
in September 1996 while driving; the pain progressively 
worsened with paresthesias down the right upper extremity.  
The veteran was scheduled to undergo C6-7 anterior cervical 
diskectomy and fusion.  The record reveals that VA mistakenly 
performed fusion of C5-6.  After surgery the veteran did not 
have any pain in his right arm.  He had bilateral shoulder 
pain secondary to the procedure and had swallowing difficulty 
that was resolving at the time of discharge.  The diagnosis 
was C7 radiculopathy.  VA X-rays taken in November 1996 
revealed C5-6 anterior fusion plug in good position with 
findings suggesting bony union.

The veteran was hospitalized in December 1996 with pain on 
his left side, including neck pain.  The veteran was seen by 
the Neurosurgery Service and an EMG was obtained.  The EMG 
results were noted to be consistent with carpal tunnel 
syndrome and neuropathy most likely secondary to diabetes.  
There was no evidence of radiculopathy that would suggest 
major neck spine pathology.  The discharge diagnoses included 
chronic neck pain.  

The veteran was hospitalized at a VA hospital in May 1998 
with left arm pain.  His symptoms were suggestive of C6 
radiculopathy.  It was noted that his CT and myelogram 
revealed a spur compressing the nerve root.  Neurological 
examination revealed 5/5 strength throughout with decreased 
sensation in the left C6 distribution.  The veteran underwent 
left C6 foraminotomy without complication.  The discharge 
diagnosis was left C6 radiculopathy.

On VA examination of the spine in January 2003, the veteran 
said that he could not breath when he flexed his head forward 
as far as he could; he did not have any difficulty breathing 
when his head was upright and he did not have any trouble 
swallowing.  He said that he no longer had any neck or arm 
pain, numbness, tingling, or weakness.  Examination of the 
neck revealed well-healed scars without any redness, warmth, 
or swelling.  There was some tenderness over C7 but otherwise 
no problems with palpation of the cervical spine or 
surrounding muscles.  Motion of the cervical spine included 
flexion of 30 degrees, extension of 5 degrees, bilateral 
rotation of 35 degrees, and lateral flexion of 30 degrees to 
each side.  The veteran began to experience difficulty 
breathing when he flexed his neck to 20-25 degrees.  The VA 
spine examiner was unable to offer an etiology for the 
veteran's breathing problem and concluded that it was unclear 
whether there was a definite relationship to the veteran's 
neck surgery.

On VA Ear, Nose, and Throat (ENT) evaluation in January 2003, 
it was noted that there was moderate dynamic collapse at the 
external nasal valve and nasal septal buckling at the 
maxillary crest, which partially narrowed the veteran's nasal 
passages.  He also had internal nasal valve collapse, worse 
on the left.  The assessments were nasal obstruction due to a 
variety of factors, including external and internal nasal 
valve collapse, and septal buckling, which were not related 
to previous spinal surgery.

Other VA treatment records dated from September 1996 to March 
2002 are on file and have been reviewed but do not add 
anything to the evidence cited above.

Analysis

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met: (1) evidence of disability; (2) 
evidence of incurrence or aggravation of such injury or 
disease as the result of careless or negligent VA 
hospitalization or treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  See Jones v. West, supra.  Under the current 
version of 38 U.S.C. § 1151, a determination must also be 
made if the claimed disability was reasonably foreseeable 
consequence of VA medical treatment. 

With respect to Jones element (1), a current disability, 
there is no current medical evidence of additional cervical 
spine disability, including on VA spine examination in 
January 2003, where the veteran did not complain of 
musculoskeletal or neurological problems.  There is evidence 
of nasal problems which were identified on the January 2003 
ENT examination.

With respect to elements (2) and (3), in order to find 
entitlement to § 1151 benefits, there must be evidence that 
the veteran has additional disability that was either 
(A) proximately caused by VA fault due to carelessness, 
negligence, etc. or (B) was an event which was not reasonably 
foreseeable.  

The evidence of record shows that the veteran's sole 
complaint is difficulty breathing on full forward flexion.  
The January 2003 VA ENT examiner identified the veteran's 
nasal disability as the source of the breathing problem and 
concluded that the breathing problem was unrelated to the 
October 1996 cervical spine surgery.  There is no competent 
medical nexus evidence to the contrary.  

The veteran has offered his own statements to the effect that 
he has a breathing disability related to VA medical treatment 
in October 1996.  However, it is well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Although there is clear evidence in the medical records that 
VA made a mistake and performed a fusion of C5-6 during 
hospitalization in October 1996 when the fusion was supposed 
to be of C6-7, this mistake does not automatically entitle 
the veteran to benefits under the provisions of 38 U.S.C. 
§ 1151.  Under the law, there must be additional disability 
resulting from careless or negligent VA medical treatment.  
As explained above, the medical evidence demonstrates that 
the mistaken spinal fusion, although regrettable, evidently 
did not cause any additional disability.  

With respect to the matter of reasonable foreseeability, 
since the medical evidence indicates that the claimed 
additional disability, breathing problems, did not result 
from VA spinal surgery, this point is moot. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for cervical 
spine disability.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for cervical spine disability 
due to VA medical treatment in October 1996 is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



